United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SEQUOYAH NUCLEAR PLANT, Daisy, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-232
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 8, 2010 appellant filed a timely appeal of a May 13, 2010 merit decision of
the Office of Workers’ Compensation Programs’ (OWCP) terminating compensation benefits.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective January 16, 2010.
FACTUAL HISTORY
This case has previously been before the Board. On September 13, 1978 appellant, then a
29-year-old electrician, injured his low back rolling a bale of wire in the performance of duty.
1

5 U.S.C. § 8101 et seq.

OWCP accepted his claim for a lumbosacral strain. Appellant returned to work on November 2,
1978 and filed a claim for recurrence of disability beginning March 30, 1979. OWCP entered
him on the periodic rolls on November 9, 1981. On September 14, 1983 it suspended appellant’s
compensation benefits for refusing to submit to a scheduled medical examination. On
November 10, 1983 OWCP reentered him on the periodic rolls effective September 8, 1983. By
decision dated July 27, 1990, it reduced appellant’s compensation benefits based on his capacity
to earn wages as salesperson. In a decision of June 29, 1992,2 the Board reversed OWCP’s
decision.
Appellant’s attending physician, Dr. George Z. Seiters, a Board-certified orthopedic
surgeon, examined appellant on May 19, 1998 and diagnosed chronic lumbar strain and
degenerative disc disease. Appellant submitted a work capacity evaluation dated April 19, 2004
from Dr. Seiters stating that he had not evaluated appellant since May 19, 1998 and providing
appellant’s permanent restrictions of no repetitive bending and no lifting over 50 pounds.
On April 10, 2007 OWCP requested additional medical evidence from appellant.
Appellant did not respond and, on June 8, 2007, he was referred for a second opinion evaluation
by Dr. Alexander N. Doman, a Board-certified orthopedic surgeon. In a letter dated July 12,
2007, OWCP proposed to suspend appellant’s compensation benefits on the grounds that he
failed to report for the medical examination scheduled on July 6, 2007. Appellant responded
through his congressman and requested that he be scheduled for examination by a local physician
due to difficulty traveling. OWCP scheduled transportation and an examination with Dr. Doman
on September 4, 2007. In a report dated September 28, 2007, Dr. Doman noted that appellant
was not currently under the care of a physician for his back condition and used occasional
over-the-counter medication for pain relief only. He found that appellant’s gait was normal with
no signs of muscular atrophy. Dr. Doman performed a nerve conduction velocity test which
showed changes consistent with a mild polyneuropathy and right L5-S1 radiculopathy. X-rays
demonstrated moderated degenerative disc disease at L5-S1 with facet joint arthrosis from
L4-S1. Dr. Doman diagnosed lumbar spondylosis L4-S1. In regard to the relationship between
appellant’s current diagnosis and his accepted employment injury, Dr. Doman stated, “The
lumbar strain is a temporary self-limited condition. The chronic lumbar spondylosis represents
the natural history of an underlying degenerative disorder.” He opined that appellant had no
disability remaining as a result of his work-related injury on September 13, 1978.
In a note dated December 11, 2007, Dr. Walter H. King, a Board-certified orthopedic
surgeon, diagnosed chronic lumbosacral strain, lumbar spondylosis and chronic pain. He noted
appellant’s history of injury and prescribed medication. Dr. King reviewed a magnetic
resonance imaging (MRI) scan dated January 2008 which demonstrated multiple level
degenerative changes and spondylosis with multiple level foramen narrowing. He diagnosed
multiple level degenerative spondylosis lumbar spine, bilateral pars defect and foramen stenosis
lumbar spine as well as chronic pain.
In a letter dated July 17, 2008, OWCP requested additional information from Dr. King,
who resubmitted his notes. Dr. King again examined appellant on October 2, 2008 and found no
2

Docket No. 91-1897 (issued June 29, 1992).

2

atrophy and that deep tendon reflexes, sensation and muscle strength in the lower extremities
were within normal limits. He diagnosed multi-level degenerative spondylosis lumbar spine,
bilateral pars defect, foraminal stenosis and chronic pain syndrome. Dr. King recommended that
appellant regulate his activities as tolerated and prescribed analgesics. On March 4, 2009 OWCP
again requested that Dr. King address whether appellant’s accepted condition was present and
disabling and the extent of his work-related disability. Dr. King submitted a note dated July 28,
2009 stating that appellant believed that his condition was resolving and responding well to antiinflammatories.
In a letter dated September 28, 2009, OWCP informed appellant that there was an
unresolved conflict of medical opinion and referred him, a statement of accepted facts and list of
specific questions, to Dr. Conrad Easly, a Board-certified orthopedic surgeon. In a report dated
November 3, 2009, Dr. Easly reviewed appellant’s medical history and performed a physical
examination. He reviewed appellant’s diagnostic studies and diagnosed acute lumbosacral strain
resolved, mild to moderate degenerative disc/arthritic changes at L4-5 and L5-S1 as well as
chronic mechanical low back pain without neurological deficits secondary to the degenerative
disease. Dr. Easly opined that appellant’s accepted lumbar strain had resolved, noting that
appellant did not have any restrictions or residuals due to his accepted employment injury. He
noted that appellant’s degenerative changes were not a direct result of the September 13, 1978
employment injury. Dr. Easly stated, “The subjective complaints are consistent with someone
experiencing chronic low back pain relating to the aging process, but not related to an acute
lumbosacral strain that occurred [31] years ago.”
In a letter dated December 15, 2009, OWCP proposed to terminate appellant’s
compensation and medical benefits on the grounds that the weight of the medical evidence
established that his injury-related disability and residuals had ceased.
Appellant disagreed with Dr. Easly’s conclusions in a letter received on
January 12, 2010. Dr. Easly submitted a note from Dr. King dated January 4, 2010, which stated
that appellant reported chronic pain and that appellant believed that his back pain was directly
related to his 1978 employment injury. Dr. King diagnosed chronic lumbosacral strain and
lumbar spondylosis.
By decision dated January 15, 2010, OWCP terminated appellant’s compensation and
medical benefits effective January 16, 2010.
Appellant requested a review of the written record on February 9, 2010. In a note dated
February 15, 2010, Dr. King examined appellant and diagnosed chronic lumbosacral strain. He
noted appellant’s statements that his current condition and disability was due to his accepted
employment injury in 1978. On March 8, 2010 Dr. King examined appellant and diagnosed,
“multilevel degenerative spondylosis lumbar spine, pars defect L5-S1, radiculitis lower
extremity, remote trauma; work[-]related injury 1978.” Appellant also submitted a letter dated
April 20, 2010 from, Georgetta Sue Langston, a friend, describing his symptoms.
By decision dated May 13, 2010, an OWCP hearing representative affirmed the
January 15, 2010 termination decision, finding that the weight of the medical evidence rested
with Drs. Easly and Doman. She noted that Dr. King diagnosed chronic strain and lumbar

3

spondylosis but never provided any discussion as to how these conditions were related to the
original event. The hearing representative found that there was no conflict of medical opinion
evidence, but that Drs. Easly and Doman found unequivocally that there was no basis to attribute
any ongoing medical condition to appellant’s accepted employment injury and were sufficient to
meet OWCP’s burden of proof.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
ANALYSIS
OWCP accepted appellant’s claim for a lumbosacral strain in 1978. There is no medical
evidence in the record from May 19, 1998 until Dr. Seiters’ April 19, 2004 report noting that he
last examined appellant on May 19, 1998. Due to the absence of medical evidence OWCP
referred appellant for a second opinion evaluation on September 28, 2007 with Dr. Doman, who
performed electrodiagnostic testing and diagnosed lumbar spondylosis L4-S1. Dr. Doman
opined that appellant’s accepted lumbar strain was a temporary condition. He stated that the
diagnosed chronic lumbar spondylosis was the result of appellant’s underlying degenerative
disorder. Dr. Doman concluded that appellant had no disability remaining as a result of his
work-related injury on September 13, 1978.
Appellant provided notes from Dr. King, who first examined him on December 11, 2007.
Dr. King diagnosed multiple level degenerative spondylosis lumbar spine, bilateral pars defect
and foramen stenosis lumbar spine as well as chronic pain. He recommended that appellant
regulate his activities as tolerated and prescribed analgesics. On January 4, 2010 Dr. King stated
that appellant reported chronic pain that appellant believed was directly related to his 1978
employment injury. In a February 15, 2010 note, Dr. King reported appellant’s statements that
his current condition and disability was due to his accepted employment injury in 1978. On
March 8, 2010 he examined appellant and diagnosed, “multi[-]level degenerative spondylosis
lumbar spine, pars defect L5-S1, radiculitis lower extremity, remote trauma; work-related injury
1978.
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

4

The Board finds that there is no conflict of medical opinion evidence between
Drs. Doman and King. Dr. King did not submit a medical opinion concluding that there was a
causal relationship between appellant’s current condition and his accepted employment injury.
He merely restated appellant’s assertions that his current back condition was due to his 1978
employment injury. The Board has held that the belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relationship.7 Dr. King’s
reports were not sufficiently detailed and well reasoned to create a conflict with Dr. Doman’s
report which included diagnostic testing, findings of physical examination and a clear statement
that appellant’s current condition is not due to his accepted employment injury.
OWCP erroneously found a conflict of medical opinion evidence8 and declared Dr. Easly
the impartial medical examiner entitling his report to special weight.9 The Board finds that the
reports of Drs. Doman and Easly are sufficient to meet OWCP’s burden of proof and terminate
appellant’s compensation benefits. In a November 3, 2009 report, Dr. Easly reviewed the
statement of accepted facts and the medical records diagnosing acute lumbosacral strain resolved
and mild to moderate degenerative arthritic changes at L4-5 and L5-S1 as well as chronic
mechanical low back pain without neurological deficits secondary to the degenerative disease.
He opined that appellant’s accepted employment injury had resolved and that appellant’s current
condition and disability was not the result of the September 13, 1978 employment injury.
Dr. Easly instead attributed appellant’s current condition to the aging process rather than to an
accepted lumbar strain 31 years in the past. He found that appellant had no residual of his
lumbosacral strain and stated that after 31 years this condition had ceased. Dr. Easly further
opined that appellant’s current back condition was not due to the lumbar strain, but was instead
as a result of the aging process. He noted that degenerative changes progressed with age. Both
Drs. Easly and Doman reviewed the medical records and the statement of accepted facts. These
physicians considered the results of diagnostic studies and independently reached the conclusion
that appellant’s current back condition and disability was not due to his accepted lumbar strain
which was a self-limiting condition expected to resolve a few months after onset. Drs. Easly and
Doman attributed appellant’s current back condition to degenerative changes associated with the
aging process.
The Board finds that the weight of the rationalized medical opinion evidence establishes
that appellant no longer has medical residuals or disability due to his accepted employment
injury.
7

Lourdes Harris, 45 ECAB 545 (1994).

8

When there are opposing reports of virtually equal weight and rationale, the case will be referred to an impartial
medical specialist pursuant to section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination and resolve the conflict of medical evidence. 5 U.S.C.
§§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006). This is called a referee examination
and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case. R.C., 58 ECAB 238 (2006).
9

In situations were there are opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based on a proper factual background, must be given special weight. Nathan L.
Harrell, 41 ECAB 401, 407 (1990).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.10
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective January 16, 2010 based on the reports of Drs. Easly
and Doman.
ORDER
IT IS HEREBY ORDERED THAT May 13, 2010 decision of Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: September 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

On appeal, to the Board appellant submitted additional new medical evidence. As OWCP did not review this
evidence in reaching a final decision, the Board may not consider this evidence for the first time on appeal. 20
C.F.R. § 510.2(c)(1).

6

